DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 01/14/2021 has been entered. Claims 1-21 are cancelled. Claims 22-41 are newly added, are pending in this application, and are currently under examination.   

Priority
This application is a CON of 16/247,359 01/14/2019, now PAT 10786487, which is a CON of 15/286,133 filed on 10/05/2016, now PAT 10383854, which is a CON of 14/930,690 filed on 11/03/2015, now PAT 9877950, which is a DIV of 13/611,025 filed on 09/12/2012, now PAT 9180121, which claims benefit of US Provisional Application No. 61/533,308 filed on 09/12/2011.

Claim Objections
Claims 22, 25, 29, 31, and 39-41 are objected to because of the following informalities: In claim 22, change the incorrect recitation “amount Compound A” (line 3) to “amount of Compound A”. In claim 25, insert the missing period “.” at the end of the claim. In claim 29, change the incorrect recitation “a mixed ester of sucrose and acetic and isobutyric acid” (line 2) to “a mixed ester formed from sucrose and acetic and isobutyric acid”. In claim 31, delete the redundant “citric acid,” (line 4), which has been recited in line 3. In claims 39-41, insert the missing word “the” immediately after the recitation “wherein” (line 1 of claims 39-41). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 23, 24, and 29-41 depend from claim 22.
Claim 22 recites the limitation "the application” (line 1 of step b)).  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the recitation to “a topical application”.
Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 25 recite “a fatty acid ester” (lines 2 to 3), which encompasses the C1-C10 alkyl di ester of a dicarboxylic acid in the preceding claim; and “a mixture thereof” (lines 4 to 5), which encompasses the combination of broad recitation “alcohol” and narrow recitation “propylene glycol” or “ethylene glycol” in the preceding clause. Thus, the metes and bounds of the recitations cannot be determined. Claims 26-28 recite “the composition comprises” but only species of carriers are included, and thus it is not clear what other components of the composition are.
Taken together, Applicant is advised to change the recitations “a fatty acid ester” (lines 2 to 3) and “mixture thereof” (line 5) in claim 25 to “an additional fatty acid ester” and “mixture of distinct carriers thereof”, respectively. In claim 26, replace the recitation “the composition comprises a glycol ether selected from” (lines 1 to 2) with “the glycol ether is selected from”. In claim 27, change the recitation “the composition comprises a polyethylene glycol (PEG) selected from” (lines 1 to 2) to “the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

(I) Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 9, 21, and 23 of U.S. Patent No. 9,877,950 (Soll et al., published on January 30, 2018). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. ‘950 claims (A) “A method for the treatment or prevention of a parasitic infestation or infection in an animal comprising administering to the animal an effective amount of a spot-on topical veterinary composition comprising: a) at least one isoxazoline active agent of Formula (I):
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; and b) a pharmaceutically acceptable carrier that is suitable for the application to the skin of an animal; and wherein the carrier comprises dimethyl isosorbide; wherein the volume of the spot-on composition is from about 0.1 ml to about 5 ml and the isoxazoline active agent of Formula (I) is present in the composition in a concentration of about 0.5 to about 25% (w/v); and wherein the method has an efficacy of at least about 90% against fleas for at least about 1 month” (claim 1), “wherein the isoxazoline is 4-[5-[3-chloro-5-(trifluoromethyl)phenyl]-4,5-dihydro-5-(trifluoromethyl)-3-isoxazolyl]-N-[2-oxo-2-[ (2,2,2-trifluoroethyl)amino]ethyl]-1-naphthalenecarboxamide (= Compound A of this instant application)” (claim 2), and “wherein the pharmaceutically acceptable carrier comprises a mixture of dimethyl isosorbide and a fatty acid ester” (claim 21), (B) “the pharmaceutically acceptable carrier further comprises a diester of a dicarboxylic acid (or glycerol formal, propylene carbonate, triacetin, diethyleneglycol monoethyl ether, polyethylene glycol 400 or benzyl alcohol, or a mixture thereof; a glycol ether selected from the group consisting of 6-C16 dicarboxylic acid” (claim 5), “wherein the diester of a C6-C16 dicarboxylic acid is diethyl sebacate or diisopropyl adipate” (claim 6), and (C) “the pharmaceutically acceptable carrier further comprises a mixed ester of sucrose and acetic acid and isobutyric acid, a low melting wax, a hard fat or a block co-polymer of ethylene oxide and propylene oxide, or a combination thereof” (claim 8), which read on the topical spot-on veterinary composition recited in claims 22-41 of this instant application.
Thus, claims 22-41 of this application encompass or overlap with claims 1, 2, 4-6, 8, 9, 21, and 23 of Pat. ‘950.

(II) Claims 22-24, 30-34, and 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 6-10 of U.S. Patent No. 10,786,487 (Soll et al., published on September 29, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. ‘487 claims “A topical spot-on veterinary composition for treating or preventing a parasitic infection or infestation in an animal comprising: a) a combination of an effective amount of a milbemycin active agent and an effective amount of an isoxazoline active agent, Compound A: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and b) a pharmaceutically acceptable carrier that is suitable for the application to the skin of an animal; and wherein the carrier comprises a combination of dimethyl isosorbide and a C1-C10 alkyl diester of a dicarboxylic acid (or diisopropyl adipate, dibutyl adipate, diisobutyl adipate, diethyl sebacate, diisopropyl sebacate or dibutyl sebacate)” (claims 1, 3, and 
Thus, claims 22-24, 30-34, and 39-41 of this application encompass or overlap with claims 1, 3, 4, and 6-10 of Pat. ‘487.

Potentially Allowable Subject Matter
The objection and 112 rejection above can be overcome by amendment and the double patenting rejection can be overcome by amendment or filing of eTerminal Disclaimer. Claims 22-41 are free of prior art rejection. The closest art and the reason for allowance is documented in the parent applications 14/930,690 and 16/247,359, and is elaborated below. 
The closest prior art: Lahm et al. (WO2009/002809, published on December 31, 2008, listed in IDS filed on 01/25/2019) disclosed a method for treating, preventing, inhibiting and/or killing ecto- and/or endoparasites comprising administering to and/or on the animal a parasiticidally effective amount of a compound of Formula 1 (e.g., as a composition) 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; said composition further comprising a biologically effective amount of at least one additional biologically active compound or agent. The additional biologically active compounds or agents selected from topical administration typically comprise the compound of Formula I and one or more topically suitable carriers. In applications of a parasiticidal composition topically to the exterior of an animal as a line or spot (i.e. "spot-on" treatment), the active ingredient migrates over the surface of the animal to cover most or all of its external surface area. Carriers in such formulations include propylene glycol, esters such as isopropyl myristate (fatty acid ester), glycol ethers, alcohols such as ethanol (C2-alcohol), n-propanol (C3-alcohol), 2-octyl dodecanol or oleyl alcohol; solutions in esters of monocarboxylic acids (fatty acid ester); solutions of esters of dicarboxylic acids, such as dibutyl phthalate and/or diisopropyl isophthalate (C8-dicarboxylic acid); adipic acid diisopropyl ester (also named diisopropyl adipate) and/or di-n-butyl adipate (C6-dicarboxylic acid); or solutions of esters of aliphatic acids, e.g., glycols. The pour-on formulation is typically applied by pouring in one or several lines or in a spot-on the dorsal midline (back) or shoulder of an animal (page 134/161, lines 30-37; page 135/161, lines 2-18). Rosentel, JR. et al. (US Patent Application Publication No. 2011/0245191, published on October 06, 2011 and benefitted from Provisional application No. 61/320,559, filed on April 2, 2010, listed in IDS filed on 01/25/2019) disclosed a composition for the treatment or prevention of a parasitic infection or infestation in an animal comprising at least one 1-arylpyrazole compound, at least one macrocyclic lactone active agent, at least one Insect Growth Regulator (IGR), and at least one anthelmintic compound together with a pharmaceutically acceptable carrier. The compositions may advantageously include one or more compounds of the isoxazoline class of compounds (pages 3/31 to 4/31, [0026 and 0029]; page 11/31, [0217]). The carrier comprises dimethyl isosorbide; Dimethyl Isosorbide (DMI) is a high purity solvent and carrier which offers a safe, effective delivery enhancement mechanism for active ingredients in personal care products and pharmaceutical formulations. In addition dimethyl isosorbide is sometimes used as an epidermal penetration enhancer to provide enhanced penetration of active agents to the Lipp et al. (US Patent No. 5,904,931, issued on May 18, 1999) disclosed a transdermal composition comprising a dicarboxylic acid diester penetration enhancer. Suitable dicarboxylic acid diesters are diisopropyl adipate, diisobutyl adipate and diisopropyl sebacate. The composition further comprises other penetration enhancer selected from the group consisting of dimethyl isosorbide, isopropyl myristate, and propylene glycol monolaurate (col. 5, lines 6-14 and 32-38). The dimethyl isosorbide has strong penetration-promoting properties compared with isopropyl myristate and propylene glycol monolaurate; and propylene glycol monolaurate is better than isopropyl myristate (col. 3, lines 8-40). Dimethyl isosorbide is used as a solvent for various pharmaceutical substances in solutions, emulsions as well as in complex synthesized transdermal therapeutic systems based on silicone skin contact adhesives (col. 2, lines 21-25). Dimethyl isosorbide has now been found that it is possible, surprisingly enough, to achieve a therapeutically adequate, very uniform rate of penetration of the steroid hormones through the skin (col. 1, lines 59-63). However, the references did not teach or suggest the specific combination of isoxazoline compounds and dimethyl isosorbide carrier, required by claim 22, because of unexpected efficacy of isoxazoline Compound A in combination with both dimethyl isosorbide and a C1-C10 alkyl di ester of a dicarboxylic acid carriers. Example 7 of the specification, in which Table 9 shows the efficacy of 87.7% or higher for 42 days (day 8 to day 50) in Group 2 (Compound A in dimethyl isosorbide) compared with only 21 days in Group 3 (Compound A in diethyl sebacate) and in Group 5 (Compound A in 8% ethyl oleate + diethyl sebacate). Furthermore, Table 8 demonstrated that Group 3 (Compound A + dimethyl isosorbide + diethyl sebacate) extends one additional week (or 7 days) free of Rhipicephalus sanguineus parasite in dogs compared with Group 2 (Compound A + diethyl sebacate) or Group 2 (Compound A + diethyl sebacate + Capryol 90).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623